DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has phrases “present disclosure” in lines 1 and 8.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 10-15 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 10 and 18 recite claim limitation “conditional adversarial subnetwork” in line 3, respectively. However, no description on “conditional adversarial subnetwork” can be found in the disclosure. The specification only recites “conditional adversarial domain adaptation” and “conditional adversarial feature alignment” in [0033].
	Claims 3-7, 11-15, and 19-20 are also rejected under 35 U.S.C. 112(a) as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “conditional adversarial subnetwork” in claims 2, 10, and 18 respectively  is used by the claims to mean “a conditional adversarial network”, while the accepted meaning is “a conditional generative adversarial network (GAN)” The term is indefinite because the specification does not clearly specify or redefine the term.
Claims 3-7, 11-15, and 19-20 are also rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatt et al (U.S PG-PUB NO. 20180174071 A1).
-Regarding claim 1, Bhatt discloses a computer-implemented method, comprising (Abstract; FIGS. 1-5; [0134], 

    PNG
    media_image1.png
    652
    494
    media_image1.png
    Greyscale
): generating ([0126]-[0133]; FIGS. 1-5), by a first classifier (FIG. 5, input layer 502, hidden layer 504 (504A - 504C), output layer 506A; [0130]), a first representation of a target image in a target data (FIG. 5, classification output in source 1), the first classifier being trained using a first source data and the target data ([0126], “FIG. 5 is described in conjunction with FIGS. 1 to 4”; [0129], “source-target pair”; FIG. 4, steps 404-412; FIG. 3; [0131]); generating, by a second classifier (FIG. 5, input layer 502, hidden layer 504 (504C – 504 E), output layer 506A; [0130]), a second representation of the target image (FIG. 5, classification output in source 2), the second classifier being trained using a second source data and the target data ([0126], “FIG. 5 is described in conjunction with FIGS. 1 to 4”; [0129], “source-target pair”; FIG. 4, steps 404-412; FIG. 3; [0131]), the first and second source data comprising labeled images and the target data comprising unlabeled images (FIG. 4; [0098]; [0020]; [0063]); generating, by a third classifier (Abstract; FIG. 5, input layer 502, hidden layer 504 (504B – 504D), domain regressor 508; [0131]), a third representation of the target image (domain regressor 508, generalized classifier output; [0131]), the third classifier being trained using at least the first and second source data and the target data ([0131]; [0025]; [0033]; [0044]), and a mutual learning being conducted among the first, second and third classifiers during the training ([0038]; [0056]; [0100]; [0105]-[0106]; [0115]; FIG. 2, 204A-208; FIGS. 4-5); and determining a label of the target image based on the first, second and third representations ([0044]; [0094]; [0122]-[0123]; Abstract).
-Regarding claim 9, Bhatt discloses an electronic device (Abstract; FIG. 2), comprising: a processing unit (FIG. 2, processor 202-208); a memory coupled to the processing unit (FIG. 2, memory 210) and storing instructions thereon, the instructions, when executed by the processing unit ([0050]-[0058]; [0105]; [0138]), performing a method comprising (Abstract; FIGS. 1-5; [0134]): generating ([0126]-[0133]; FIGS. 1-5), by a first classifier (FIG. 5, input layer 502, hidden layer 504 (504A - 504C), output layer 506A; [0130]), a first representation of a target image in a target data (FIG. 5, classification output in source 1), the first classifier being trained using a first source data and the target data ([0126], “FIG. 5 is described in conjunction with FIGS. 1 to 4”; [0129], “source-target pair”; FIG. 4, steps 404-412; FIG. 3; [0131]); generating, by a second classifier (FIG. 5, input layer 502, hidden layer 504 (504C – 504 E), output layer 506A; [0130]), a second representation of the target image (FIG. 5, classification output in source 2), the second classifier being trained using a second source data and the target data ([0126], “FIG. 5 is described in conjunction with FIGS. 1 to 4”; [0129], “source-target pair”; FIG. 4, steps 404-412; FIG. 3; [0131]), the first and second source data comprising labeled images and the target data comprising unlabeled images (FIG. 4; [0098]; [0020]; [0063]); generating, by a third classifier (Abstract; FIG. 5, input layer 502, hidden layer 504 (504B – 504D), domain regressor 508; [0131]), a third representation of the target image (domain regressor 508, generalized classifier output; [0131]), the third classifier being trained using at least the first and second source data and the target data ([0131]; [0025]; [0033]; [0044]), and a mutual learning being conducted among the first, second and third classifiers during the training ([0038]; [0056]; [0100]; [0105]-[0106]; [0115]; FIG. 2, 204A-208; FIGS. 4-5); and determining a label of the target image based on the first, second and third representations ([0044]; [0094]; [0122]-[0123]; Abstract).
-Regarding claim 17, Bhatt discloses non-transitory computer-readable medium ([0007]; FIG. 2, memory 210) having executable instructions stored whereon, the executable instructions, when executed on a device ([0040]; [0050]-[0058]; [0105]; [0138]), causing the device to perform a method comprising (Abstract; FIGS. 1-5; [0134]): generating ([0126]-[0133]; FIGS. 1-5), by a first classifier (FIG. 5, input layer 502, hidden layer 504 (504A - 504C), output layer 506A; [0130]), a first representation of a target image in a target data (FIG. 5, classification output in source 1), the first classifier being trained using a first source data and the target data ([0126], “FIG. 5 is described in conjunction with FIGS. 1 to 4”; [0129], “source-target pair”; FIG. 4, steps 404-412; FIG. 3; [0131]); generating, by a second classifier (FIG. 5, input layer 502, hidden layer 504 (504C – 504 E), output layer 506A; [0130]), a second representation of the target image (FIG. 5, classification output in source 2), the second classifier being trained using a second source data and the target data ([0126], “FIG. 5 is described in conjunction with FIGS. 1 to 4”; [0129], “source-target pair”; FIG. 4, steps 404-412; FIG. 3; [0131]), the first and second source data comprising labeled images and the target data comprising unlabeled images (FIG. 4; [0098]; [0020]; [0063]); generating, by a third classifier (Abstract; FIG. 5, input layer 502, hidden layer 504 (504B – 504D), domain regressor 508; [0131]), a third representation of the target image (domain regressor 508, generalized classifier output; [0131]), the third classifier being trained using at least the first and second source data and the target data ([0131]; [0025]; [0033]; [0044]), and a mutual learning being conducted among the first, second and third classifiers during the training ([0038]; [0056]; [0100]; [0105]-[0106]; [0115]; FIG. 2, 204A-208; FIGS. 4-5); and determining a label of the target image based on the first, second and third representations ([0044]; [0094]; [0122]-[0123]; Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (U.S PG-PUB NO. 20180174071 A1) in view of Wang et al (ICCV 2019, pp. 3375-3384).
-Regarding claims 2, 10 and 18, Bhatt discloses the method of claim 1, the device of claim 9, and non-transitory computer-readable medium of claim17 respectively.
Bhatt discloses first classifier, second classifier, and third classifier (FIGS. 1-5; Abstract). Bhatt is silent to teach a conditional adversarial subnetwork comprising a first feature generator, a first discriminator and the first classifier.
In the same field of endeavor, Wang teaches conditional coupled generative adversarial networks (CoCoGAN) by extending the coupled generative adversarial networks (CoGAN) into a conditioning model for domain adaptation (Wang: Abstract; Figures 1-4). Wang further teaches the network comprising a feature generator (Wang: Figure 2,                         
                            
                                
                                    g
                                
                                
                                    s
                                
                            
                        
                    ,                        
                             
                            
                                
                                    g
                                
                                
                                    t
                                
                            
                        
                    ), a discriminator (Wang: Figure 2,                         
                            
                                
                                    f
                                
                                
                                    s
                                
                            
                        
                    ,                        
                             
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                    ) and a classifier (Wang: Figure 2,                         
                            
                                
                                    h
                                
                                
                                    s
                                
                            
                        
                    ,                        
                             
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    ,
    PNG
    media_image2.png
    749
    1228
    media_image2.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bhatt with the teaching of Wang by using conditional coupled generative adversarial networks for domain adaptation in order to improve recognition despite the presence of domain shift or dataset bias.
-Regarding claims 3 and 11, Bhatt discloses the method of claim 1 and the device of claim 9 respectively.
The combination further teaches the conditional adversarial subnetworks using source data and target data pair as input (Bhatt: FIGS. 4-5).
-Regarding claims 4, 12 and 19, Bhatt discloses the method of claim 1, the device of claim 9, and non-transitory computer-readable medium of claim17 respectively.
Bhatt is silent to teach wherein training the mutual learning network comprises: performing a conditional adversarial feature alignment to align feature distributions between the first source data and the target data; performing a conditional adversarial feature alignment to align feature distributions between the second source data and the target data; and performing a conditional adversarial feature alignment to align feature distributions between a combination of at least the first and second source data and the target data.
In the same field of endeavor, Wang teaches conditional coupled generative adversarial networks (CoCoGAN) by extending the coupled generative adversarial networks (CoGAN) into a conditioning model for domain adaptation (Wang: Abstract; Figures 1-4). Wang further teaches performing a conditional adversarial feature alignment to align feature distributions between the first source data and the target data; performing a conditional adversarial feature alignment to align feature distributions between the second source data and the target data; and performing a conditional adversarial feature alignment to align feature distributions between a combination of at least the first and second source data and the target data (Wang: Figure 1; Page 3376, 1st Col., last paragraph, 2nd Col., 1st - 2nd  paragraphs; Figure 2; Page 3378, section 4.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bhatt with the teaching of Wang by using conditional coupled generative adversarial networks for domain adaptation in order to improve recognition despite the presence of domain shift or dataset bias.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (U.S PG-PUB NO. 20180174071 A1) in view of Wang et al (ICCV 2019, pp. 3375-3384), and further in view of  Long et al (NeurIPS 2018).
-Regarding claims 7 and 15, Bhatt in view of Wang discloses the method of claim 1 and the device of claim 9 respectively.
Bhatt in view of Wang is silent to teach iterating the following until a termination condition is met: training the first, second and third discriminators by fixing the first, second and third feature generators and classifiers; and training the first, second and third feature generators and classifiers by fixing the first, second and third discriminators.
In the same field of endeavor, Long teaches conditional adversarial domain adaptation, a principled framework that conditions the adversarial adaptation models on discriminative information conveyed in the classifier predictions (Long: Abstract). Long further teaches jointly minimizing with respect to source classifier G and feature extractor F, minimizing with respect to domain discriminator D, and maximizing with respect to feature extractor F and source classifier G (Long: Page 5, section 3.3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Bhatt in view of Wang with the teaching of Long by iterating the following until a termination condition is met: training the first, second and third discriminators by fixing the first, second and third feature generators and classifiers; and training the first, second and third feature generators and classifiers by fixing the first, second and third discriminators in order to capture the cross-covariance between feature representations and classifier predictions to improve the discriminability with multilinear conditioning, and control the uncertainty of classifier predictions to guarantee the transferability with entropy conditioning.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al (U.S PG-PUB NO. 20180174071 A1) in view of  Van Beek et al (U.S PG-PUB NO. 20220161815 A1).
-Regarding claims 8 and 16, Bhatt discloses the method of claim 1 and the device of claim 9 respectively.
Bhatt is silent to teach wherein the first source data is obtained from a first type of camera, the second source data is obtained from a second type of camera, and determining a label of the target image based on the first, second and third representations comprises: determining a scenario of a vehicle according to the label of the target image; and controlling the vehicle to perform an action according to the scenario.
In the same field of endeavor, Van Beek discloses receiving sensor data from a plurality of sensors of an autonomous vehicle, and using abstracted scene data in a perception phase of a control process for the autonomous vehicle (Van Beek: Abstract; FIGS. 1-2, 27-28). Van Beek further teaches wherein the first source data is obtained from a first type of camera, the second source data is obtained from a second type of camera (Van Beek: FIG. 2, sensors 225; [0104]), and determining a label of the target image based on the first, second and third representations comprises (Van Beek: FIGS. 6, 15-16; 23): determining a scenario of a vehicle according to the label of the target image and controlling the vehicle to perform an action according to the scenario (Van Beek: FIGS. 27-29).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Bhatt with the teaching of Van Beek by using multi-source domain adaptation associated with images captured with different type of sensors, and Generative Adversarial Network (GAN) model in order to performance of safety navigation for an autonomous vehicle.
Allowable Subject Matter
Claims 5-6, 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcome 112(a) and 112(b) rejections in above section of “Claim Rejections - 35 USC § 112”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664